Title: From Thomas Jefferson to Peter Carr, [2]2 June [1798]
From: Jefferson, Thomas
To: Carr, Peter


          
            Dear Sir
            Philadelphia June [2]2. [1798]
          
          It is my expectation to leave this on the 25th. and to be at our July court. but something may very possibly arise which may keep me a few days longer. I must ask the favor of you therefore to press Kinsolving at court to pay up his balance, as I have considerable paiments to make immediately on my arrival at home. he may lodge the money with Colo. Bell. this being the last moment of the post I must refer you for news to mr Randolph to whom I have stated some interesting dispatches from mr Gerry. I am Dear Sir
          Your affectionate friend & servt
          
            Th: Jefferson
          
         